13th Annual Needham Growth Conference Hong Hou, Chief Executive Officer Mark Weinswig, Chief Financial Officer January 12, 2011 EMCORE Corporation 2 “Safe Harbor” Statement Statements in this presentation which are not historical facts, and the assumptions underlying such statements, constitute "forward-looking statements" and assumptions underlying "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 including, but not limited to statements regarding, (a) future product introductions and performance metrics, (b) 2010 and future financial performance, and (c) future development and growth in the Company’s markets. Actual results may differ materially form those projected in the forward-looking statements. Readers should carefully review the risk factors set forth in EMCORE's latest Annual Report on Form 10-K, and other reports filed with the SEC from time to time, for a list of factors that could cause our business prospects, financial condition, operating results and cash flows to be materially adversely affected. 3 3 EMCORE’s Business Units Global Communications and Power at the Speed of Light Fiber Optic Components & Systems for Broadband, 10G Ethernet, Datacom & Telecom Space and Terrestrial Solar Power Based on Multi-Junction Solar Cells Photovoltaics Space Power Space Solar Cells Space Solar Panels Concentrator Solar Power CPV Solar Cells Solar Power Systems Fiber Optics Broadband Fiber Optics Data & Telecom 10 Gb/s Optical TxRxs Tunable TxRx, Transpdr Active Optical Cables VCSEL, PIN, DFB, APD CATV / FTTx Satellite Com Tx/Rx Fiber Optic Gyro Video Transport 4 High Growth Projected for Fiber Optics §New Infonetics forecasts market for 10/40/100G transceivers to reach $2.14bn by 2014 §Growth driven by higher use of optical interfaces, continuing transition to higher speed and infrastructure upgrades occurring 5 LightCounting Mar 2010 and OVUM Emcore Positioned Well in High Growth Segments §Emcore has a great opportunity to grow - participating in high growth areas §Differentiated position in many of the markets above §Tunable XFP market forecast to grow at a 117% CAGR between 2009 and 2014 §Emcore parallel products targeted in high speed QSFP, CXP and CFP module markets as well as AOC market §Emcore ITLAs advancing to dominate 40G/100G Coherent market for lasers §High performance Emcore QAM products leading market penetration §New product introduction and time-to-market key for growth strategy 6 6 Telecom / Datacom Fiber Optics ● 14 Gb/s VCSELs & PDs ● 10Gb/s DFB & PDs ● GPON TO Cans ● 1-14 Gb/s TOSA/ROSA ● Tunable lasers, ITLAs & m-ITLAs for 10, 40, & 100 Gb/s transponder apps ● Tunable XFP & transpndr Components LAN / SAN Parallel Optics Telecom Transport ● Xenpak/X2LX4, CX4, LR, SR, ER TxRxs ● 1/2/4 Gb/s SFF/SFP TxRx ● SFP+ and XFP TxRxs 7 Modular Approach using TOSA based ECL Laser Architecture, enables flexibility, low cost and higher density LD MZM, MPD Tuner, l Locker End Mirror, Isolator C or L band High Power 16 dBm High / Standard Frequency Accuracy ( +/- 1.5 or 2.5 GHz EOL) Standard Power 13.5 dBm 100G, Planned R&D Engaging with Partners 40G DQPSK Planned R&D 10G NRZ (development) Launch 2H 2010 No Modulator (CW) Launch 2H 2010 PM Fiber pigtail or receptacle LC TOSA receptacle Tunable TOSA Launch 2H 2010 Tunable XFP Launch 2H 2010 300 PIN - TOSA µITLA (37 x 15 x 8mm) Launch 2H 2010 Other MSA / Subsystem Form Factor Laser Block Modulator Block Fiber Block Integration Level Tunable ECL Platform &Product Portfolio 8 Comprehensive Broadband Products 1550nm Transmitters,
